     Case 2:20-cv-12976-AJT-EAS ECF No. 5, PageID.9 Filed 01/27/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CAVAREON Q. HAYWOOD,

              Plaintiff,                    Case No. 2:20-CV-12976
                                            Hon. Arthur J. Tarnow
v.

WARDEN O.T. WINN, et al.,

         Defendants.
___________________________/

        OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
              PERSONAL PROTECTIVE ORDER [ECF NO. 1]
                      AND DISMISSING CASE

        Plaintiff Cavareon Q. Haywood, currently confined at the Saginaw

Correctional Facility in Freeland, Michigan, and proceeding pro se, filed a

motion for a personal protective order from retaliation. ECF No. 1. For the

reasons stated below, the Court dismisses Plaintiff's action without prejudice

to him filing a proper complaint regarding the constitutional violations to

which he refers in his motion, accompanied by filing fees or the appropriate

documentation to obtain in forma pauperis status.

                               I.   Background

        Plaintiff asserts racial discrimination, verbal and mental abuse, and

retaliation by employees of the Michigan Department of Corrections. He has

named as defendants the warden of the Saginaw Correctional Facility, the
 Case 2:20-cv-12976-AJT-EAS ECF No. 5, PageID.10 Filed 01/27/21 Page 2 of 5




director of the MDOC, and four other corrections officials. Plaintiff requests

the Court issue a personal protective order “to ensure his safety from loss of

liberty, life, and privileges.” ECF No. 1, PageID. 3. Plaintiff also requests that

if he is retaliated against by any MDOC employees, they be immediately

terminated and denied immunity. Id. Plaintiff identifies no specific instances

of discrimination, retaliation, or other misconduct by Defendants, although

he alleges he has been “secretly threatened” by them. Id.

      On November 12, 2020, Magistrate Judge R. Steven Whalen signed

an order of deficiency which required Plaintiff to pay the $400.00 filing fee or

to submit an application to proceed in forma pauperis within thirty days of the

order. ECF No. 3. To date, Plaintiff has neither paid the filing fee in full nor

supplied this Court with the requested information.

                              II.   Discussion

      The Prisoner Litigation Reform Act of 1995 (PLRA) states that “if a

prisoner brings a civil action or files an appeal in forma pauperis, the prisoner

shall be required to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1)

(as amended); see also In Re Prison Litigation Reform Act, 105 F.3d 1131,

1138 (6th Cir. 1997). The in forma pauperis statute, 28 U.S.C. § 1915(a),

allows prisoners to make a “downpayment” of a partial filing fee and pay the

remainder in installments. Miller v. Campbell, 108 F.Supp.2d 960, 962 (W.D.


                                        2
 Case 2:20-cv-12976-AJT-EAS ECF No. 5, PageID.11 Filed 01/27/21 Page 3 of 5




Tenn. 2000). Under the PLRA, a prisoner may bring a civil action in forma

pauperis if he or she files an affidavit of indigency and a certified copy of his

or her trust fund account statement for the six-month period immediately

preceding the filing of the complaint. 28 U.S.C. § 1915(a). If the inmate does

not pay the full filing fee and fails to provide the required documents, the

district court must notify the prisoner of the deficiency and grant him or her

thirty days to correct it or pay the full fee. McGore v. Wrigglesworth, 114 F.3d

601, 605 (6th Cir. 1997). If the prisoner does not comply, the district court

must presume that the prisoner is not a pauper, assess the inmate the full

fee, and order the case dismissed for want of prosecution. Id.

      As noted above, Plaintiff has neither paid the filing fee nor provided the

documentation required to proceed in forma pauperis. The Court notified

Plaintiff of the deficiency and gave him thirty days to cure it. Because this

time has elapsed and Plaintiff has not complied with the Court’s order, the

Court shall dismiss the complaint without prejudice. See Erby v. Kula, 113 F.

App’x 74 (6th Cir. 2004); Davis v. United States, 73 F. App’x 804, 805 (6th

Cir. 2003).

      Plaintiff’s action is also subject to dismissal because he failed to file an

actual complaint in this case. Federal Rules of Civil Procedure 3 indicates

clearly that “[a] civil action is commenced by filing a complaint with the court.”


                                        3
 Case 2:20-cv-12976-AJT-EAS ECF No. 5, PageID.12 Filed 01/27/21 Page 4 of 5




The Court cannot grant relief, such as an injunction, until a complaint is

actually filed which asserts a substantive claim that supports the relief the

plaintiff seeks. See, e.g., Smith v. Thompson, 638 F. Supp. 2d 754, 756–57

(E.D. Ky. 2009).

      Further, assuming Plaintiff's motion for a personal protective order

could be construed as a complaint, it would be subject to dismissal because

Plaintiff has failed to comply with the pleading requirements of Fed. R. Civ.

P. 8. That rule requires the complaint contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” R. 8(a)(2). “[D]etailed

allegations” are not necessary, but under Rule 8(a) the pleading must ‘give

the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). Plaintiff has only made general

allegations about retaliation and discrimination, which do not suffice to

provide Defendants notice nor to show he is entitled to relief.

                                 III.   Order

      For the reasons stated above, the Court DISMISSES WITHOUT

PREJUDICE this action filed by Plaintiff. The dismissal is without prejudice

to Plaintiff filing a proper complaint and paying filing fees or filing appropriate

documentation to obtain in forma pauperis status.


                                        4
 Case 2:20-cv-12976-AJT-EAS ECF No. 5, PageID.13 Filed 01/27/21 Page 5 of 5




     SO ORDERED.

                                   _s/Arthur J. Tarnow__
                                   Arthur J. Tarnow
Dated: January 27, 2021            United States District Judge




                                     5
